[USAA EAGLE LOGO (r)] USAA FIRST START GROWTH FUND SUPPLEMENT DATED JULY 12, 2012 TO THE FUND'S PROSPECTUS DATED DECEMBER 1, 2011 Margaret S. Stumpp has taken on a new role within Quantitative Management Associates LLC (QMA) and, therefore, is, no longer acting as a portfolio manager in the USAA First Start Growth Fund (the Fund). All references to Ms. Stumpp is hereby removed from the Fund's prospectus. Peter Xu, Daniel Carlucci, and Stacie L. Mintz will continue as portfolio managers of the Fund. 97546-0712
